Name: Commission Regulation (EEC) No 3102/80 of 28 November 1980 amending for the 18th time Regulation (EEC) No 2042/75 and for the second time Regulation (EEC) No 1913/69 as regards import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: information technology and data processing;  foodstuff;  tariff policy;  agricultural activity
 Date Published: nan

 No L 324/60 Official Journal of the European Communities 29 . 11 . 80 COMMISSION REGULATION (EEC) No 3102/80 of 28 November 1980 amending for the 18th time Regulation (EEC) No 2042/75 and for the second time Regulation (EEC) No 1913/69 as regards import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 870/80 (2), and in particular Article 12 (2) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2042/75 (3 ), as last amended by Regulation (EEC) No 296/79 (4), the export refund is fixed in advance on application ; whereas, in that case, export beyond the Community is subject to presentation of an export certificate issued in accordance with Commission Regulation (EEC) No 1 93/75 (5), as last amended by Regulation (EEC) No 2471 /80 (6) ; Whereas experience in respect of advance fixing of the refund for cereal-based compound feedingstuffs suggests that the issue of export certificates with advance fixing of the said refund for which applica ­ tion is made in respect of the said products should be made only after a three-day period of reflection ; whereas this period should make it possible to assess the market situation and, if necessary, to suspend, in case of difficulties, the advance fixing conditions set out in Article 16 of Regulation (EEC) No 2727/75 , in particular for applications already being processed ; whereas , therefore, Regulation (EEC) No 2042/75 should be amended ; Whereas, in order to allow this measure to be applied in practice, the Member States should provide daily information on applications for export certificates for compound feedingstuffs ; whereas, for this purpose, Article 4 of Commission Regulation (EEC) No 1913/69 ( 7), as amended by Regulation (EEC) No 31 16/75 (8), should be amended ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 The following Article is hereby inserted in Regulation (EEC) No 2042/75 : 'Article 9d 1 . Export certificates for products within sub ­ heading 23.07 B of the Common Customs Tariff, with advance fixing of the refund, shall be issued on the third working day following the day the application was lodged, provided that no measure to suspend advance fixing of the refund is taken during that period . 2 . The period of validity of export certificates issued pursuant to paragraph 1 shall be calculated as from the actual day of issue .' Article 2 Article 4 of Regulation (EEC) No 1913/69 is hereby replaced by the following : Article 4 1 . Member States shall communicate to the Commission, not later than Wednesday each week, the following particulars in respect of the preceding week : (a) the total quantities of cereal-based feedingstuffs for which import licences have been issued ; (b) the quantities exported under inward processing arrangements . 2. Member States shall communicate to the Commission , daily before 3 p.m . (Brussels time), the total quantities of cereal-based feedingstuffs for which applications for export certificates have been lodged . This communication must itemize applications with or without advance fixing of the export refund or of the export levy separately. 3 . The particulars referred to in paragraphs 1 and 2 shall be broken down according to the products subject to a specific levy or refund.' Article 3 This Regulation shall enter into force on 15 December 1980 . ') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2 ) OJ No L 184, 17 . 7 . 1980, p. 1 . 3 ) OJ No L 213 , 11 . 8 . 1975, p. 5 . ") OJ No L 41 , 16 . 2 . 1979, p. 34 . 5 ) OJ No L 25, 31 . 1 . 1975, p. 10 . &lt;&gt;) OJ No L 254, 27 . 9 . 1980 , p. 23 . A OJ No L 246, 30 . 9 . 1969 , p. 11 . ( 8 ) OJ No L 309 , 29 . 11 . 1975, p . 64. 29 . 11 . 80 Official Journal of the European Communities No L 324/61 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1980 . For the Commission Finn GUNDELACH Vice-President